Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/21 and 4/13/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the provided Figs. 2 and 3 fail to clearly disclose the important subject matter of the instant application. For instance, the provided Fig. 2, which shows dark and shadow color, fails to clearly show “the lateral extension (236),” “pivot pin (238),” “ the second brackets (216, 216),” “”lateral extension (246),” with respect to “the base (112)” and “upper portion member (220).” Note that these structural elements as recited are important elements to clearly understand the complete structure of the instant application since some of the moving elements require the functions such as “a securing mechanism, the securing mechanism to releasably secure the second frame member relative to the base member, such that sliding of the second frame member relative to the base member is restricted, thereby restricting pivoting of the first frame member relative to the second frame member.” 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: there are many structural elements that are not shown in the provided Figures. For instance, “230a” “230b” (para [0059], “240a” “240b” (para [0068]) are not shown in the drawings. Fig. 1 shows only a hand drawn “16b” which clearly fails to show the reference number “16b” (sidewall) [see para [0046]), Fig. 2 shows only a hand drawn “116b” which clearly fails to show the reference number “116b” [see para [0055]), Fig. 4 shows only a hand drawn “426b” which clearly fails to show the reference number “426b” [see para [0093]), and Fig. 6 shows only a hand drawn “116b” which clearly fails to show the reference number “116b” [see para [0072]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities: it appears that the word – the – or – said – should be inserted before “securing portion” in line 1. Note that claim 2 had already recited “a securing portion” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the securing portion further comprises a further switch to be actuated by a user and a further engagement mechanism for moving the further engagement element to disengage from and engage the base member when the further switched is actuated by the user.” The recitation of “a further switch to be actuated by a user and a further engagement mechanism” is confusing and not clearly understood because there was a switch which previously recited in the previous claims even though “an engagement mechanism” was recited in claim 4. Note that “a switch actuatable by a user” is recited in claim 7, but claim 13 only depends on claim 12 which depends on claim 4. Therefore, it is not clearly understood the recitation of “a further switch to be actuated by a user” is claiming “a switch” or “a further switch” in addition to “the first switch.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 201905579 (See IDS). 
RE claim 1, the reference CN 201905579 discloses a collapsible carrying cot or basket comprising: a base member (3); first and second frame members (5 and 6), wherein the first and second frame members (5, 6) together at least partially define a side or end wall of the carry cot, and wherein the first and second frame members (5 and 6) are pivotally coupled together such that pivoting the first and second frame members relative to one another changes a height of the side or end wall of the carry cot, (see Figs. 1, 2, and 3) (see from Exhibit A to Exhibit B) and wherein the first frame member (6) is pivotally movable relative to the base member (3) and the second frame member (5) is pivotally and slidably movable relative to the base member (See Fig. 3) (Exhibit B); and a securing mechanism or a locking mechanism (see paragraph [0030-0031] of English translation), the securing mechanism to releasably secure the second frame member relative to the base member (3), such that sliding of the second frame member relative 
Exhibit A


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Exhibit B
RE claim 2, Fig. 3 of CN 201905579’s collapsible carrying cot shows the securing mechanism comprises a body portion (12) slidable relative to the base member (3) and a securing portion for securing the position of the body portion relative to the base member (3) (see para [0028] of translation).
RE claim 3, Fig. 3 of CN 201905579’s collapsible carrying cot teaches the second frame member (6) is pivotally coupled to the body of the securing mechanism.

RE claim 12, Fig. 3 of CN 201905579’s collapsible carrying cot teaches the securing portion further comprises a further engagement element, which is referred as below in one of the engagement elements, to selectively engage the base member of the carry cot in order to secure the body of the securing mechanism relative to the base member, wherein the further engagement element is actuated independently of the engagement element to engage and disengage from the base member.
[0029] Not shown, the lower frame on each side may also be provided with a sliding groove, the upper frame on each side is provided with an upper sliding groove, and the fourth rotating shaft 12 is slidably located in the sliding groove. In the groove, the third rotating shaft 11 is slidably located in the upper chute. 

[0030] The locking mechanism is provided between the first sliding member 7 and the lower frame 3 on each side. The locking mechanism is not the main point of the present invention, as long as it is a locking mechanism capable of locking the two sliding parts, it can be used here. The lower frame 3 is slidably provided with a lock head. When the lock head is inserted into the lock hole, the locking mechanism locks. 

[0031] Not shown, the sleeping basket frame 1 further includes an unlocking operation control mechanism for synchronously controlling the locking mechanism on both sides from the locking position to the unlocking position. As described, the unlocking control mechanism includes a connecting rod connected to the first sliding member 7 on both sides, an operating member rotatably arranged on the connecting rod, and two sides of the operating member. Connected traction cables, the traction cables are respectively connected with the locking mechanisms on both sides, and the operating member is operated so that the locking mechanisms on both sides are unlocked at the same time, and the connecting rod is pulled backwards to make the first sliding members 7 on both sides slide backward, the support frame 4 formed by the first support rod 5 and the second support rod 6 is deformed, and the sleeping basket frame 1 is folded.

RE claims 7, 10, and 13, CN 201905579’s collapsible carrying cot also discloses a locking mechanism, which is considered as a switch actuatable by a user as stated in the paragraph [0030] and an engagement mechanism or a head lock or other elements for moving the engagement element to disengage from or engage the base member when the switch is actuated.
RE claim 11, Fig. 3 of CN 201905579’s collapsible carrying cot shows the engagement element is biased into a configuration in which the engagement element engages the base member by the connected traction cables, the traction cables are respectively connected with the locking mechanisms on both sides (See para [0031]). 
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 13, and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over CN 201905579’s collapsible carrying cot in view of Kummerfeld et al. (US 2009/0193582). 
. 
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi; Yejin shows a baby carriage with basket.
HARTENSTINE; Curtis M. teaches a foldable car seat carriage.
Vince; Andrew Paul, Malott; Tayla, and Weber; Dennis W. provide a scissors linkage to support an object.
Lau; Ka Wai, Wilson; Roger F., and Peng; Luke S. employ a scissors linkage to support a heavy object.
Mohr; Christoph and RUTH sen.; Manfred show a scissors linkage with slidable on the base members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/
Primary Examiner, Art Unit 3652